Title: To James Madison from Mathew Carey, 1 December 1821
From: Carey, Mathew
To: Madison, James


                
                    Dear sir
                    Philada Decr 1. 1821
                
                I am writing some essays on the situation & policy of this Country, previous to the revolution—and am desirous of obtaining information on the following points.
                Was the balance of trade between Great Britain & the southern Colonies, particularly Va. against the latter?
                Was there a heavy balance due from the Colonies to Great Britain?
                Can you form any idea of the amount? Your obt. hble. servt.
                
                    Mathew Carey
                
            